Case 1:21-cv-00824-NYW Document 1-5 Filed 03/19/21 USDC Colorado Page 1 of 2




                                                                 DATE FILED: January 8, 2021 6:10 PM
     District Court, Boulder County, State of Colorado           FILING ID: 7139C984DCE94
     Court Address:        1777 6th St.                          CASE NUMBER: 2021CV30021
                           Boulder, Colorado 4249
     Phone Number:         303-441-3750
     _________________________________________
     ROOFTOP RESTORATION, INC., a Colorado
     corporation

            Plaintiff,                                              ▲                            ▲

     vs.                                                                 COURT USE ONLY
                                                                    _________________________
     CERTAIN UNDERWRITERS AT LLOYD’S OF
     LONDON SYNDICATE 4000, ASPEN INSURANCE                         Case Number: ___________
     UK LIMITED, SCOTTSDALE INSURANCE
     COMPANY, PARTNER RE IRELAND                                    Division        Courtroom:
     INSURANCE LIMITED, HALLMARK
     SPECIALTY INSURANCE COMPANY, FIRST
     SPECIALTY INSURANCE CORPORATION,
     NAVIGATORS SPECIALTY INSURANCE
     COMPANY, LEXINGTON INSURANCE
     COMPANY, STARR SURPLUS LINES
     INSURANCE COMPANY, MITSUI SUMITOMO
     INSURANCE COMPANY OF AMERICA

             Defendants.
     _________________________________________
     Attorneys for Plaintiff
     ANDERSON LAW GROUP
     M. Stuart Anderson, Esq.
     Thomas H. Wagner, Esq.
     7385 W. Hwy 50
     Salida, CO 81201
     Phone Number: (719) 539-7003
     Fax Number: (719) 539-2206
     Atty. Reg.: 30251, 38135

                                        CIVIL COVER SHEET


1.         This cover sheet shall be filed with the initial pleading of a complaint, counterclaim,
           cross-claim or third party complaint in every district court civil (CV) case. It shall not be
           filed in Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV),
Case 1:21-cv-00824-NYW Document 1-5 Filed 03/19/21 USDC Colorado Page 2 of 2




       or Mental Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect
       in the pleading but may result in a clerk’s show cause order requiring its filing.

2.     Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box
       below if this party asserts that C.R.C.P. 16.1 does not apply):

              This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other
               similar expedited proceeding, or

              This party is seeking a monetary judgment against another party for more than
               $100,000.00, including any penalties or punitive damages, but excluding attorney
               fees, interest and costs, as supported by the following certification:

                       By my signature below and in compliance with C.R.C.P. 11, based upon
                       information reasonably available to me at this time, I certify that the value
                       of this party’s claims against one of the other parties is reasonably
                       believed to exceed $100,000.

Or

              Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does
               not apply to this case.

       3.            This party makes a Jury Demand at this time and pays the requisite fee.
               See C.R.C.P. 38. (Checking this box is optional.)

Dated: January 8, 2021
                                      ANDERSON LAW GROUP

                                      /s/M. Stuart Anderson
                                      M. Stuart Anderson
                                      Thomas H. Wagner
                                      Anderson Law Group
                                      7385 W. Highway 50
                                      Salida, CO 81201
                                      Telephone: (719) 539-7003
                                      tom@anderson-lg.com
                                      Counsel for Plaintiff



NOTICE
This cover sheet must be served on all other parties along with the initial pleading of a
complaint, counterclaim, cross-claim, or third party complaint.
